 Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 1 of 9 PageID #: 1747




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHRISTINE VITELLO, on behalf of herself           )
and others similarly situated,                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )          Case No. 4:18-cv-00915-SEP
                                                  )
NATROL, LLC,                                      )
                                                  )
       Defendant.                                 )
                                MEMORANDUM AND ORDER
       Before the Court are Plaintiff’s Motion for Class Certification (Doc. [38]), Defendant’s
Motion for Summary Judgment (Doc. [51]), and Plaintiff’s Rule 56(d) Motion (Doc. [66]). For
the reasons set forth below, the Motion for Class Certification will be denied without prejudice to
refiling; the Motion for Summary Judgment will be denied as premature except as to one
argument, to which Plaintiff is invited to respond; and the Rule 56(d) Motion will be denied.
                                    FACTS AND BACKGROUND
       Plaintiff Christine Vitello brings this action individually and on behalf of others similarly
situated, alleging Defendant Natrol, LLC (“Natrol”) violated the Missouri Merchandising
Practices Act (“MMPA”) and that Natrol is liable to purchasers of its product, Cognium, for
unjust enrichment. Cognium is a “nutraceutical” that Natrol advertises improves memory and
concentration for consumers who ingest it twice daily over a period of four weeks. Doc. [80]
¶ 2. According to Cognium’s packaging, the nutraceutical is “powered” by Cera-Q, a natural
protein found in silkworm cocoons. See, e.g., Doc. [80] ¶¶ 23, 26. In her Amended Complaint,
Plaintiff alleges that when she purchased Cognium, Natrol advertised that Cognium had been
clinically proven effective in nine human studies, but two of those studies were retracted for
fraud or fabrication and data manipulation. Id. ¶ 2. In her Motion for Class Certification,
Plaintiff also alleges that the other seven studies were conducted not Cera-Q but on BF-7, which
she claims is a different ingredient. Doc. [36] at 2-3.




                                                 1
    Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 2 of 9 PageID #: 1748




         Vitello suffers from attention-deficit disorder (“ADD”), and since 2004 she had been
taking Adderall to treat her ADD. Doc. [56-3] at 21. 1 In June of 2017, she stopped taking
Adderall and began taking Cognium, hoping “Cognium would be a better alternative to
Adderall.” Id. at 29. Plaintiff claims she took Cognium according to the directions provided by
Defendant but did not experience any improvement in her memory, concentration, or cognition.
Doc. [80] ¶¶ 90-91. She contends that she would not have purchased Cognium had Defendant
not made the representations concerning the product’s allegedly proven results. Id. ¶ 92.
         Plaintiff seeks damages as well as establishment of a Missouri consumer subclass under
the MMPA and a nationwide class under the doctrine of unjust enrichment. See Doc. [36] at 4,
6. In the Case Management Order, the Court bifurcated discovery, allowing the parties to
proceed first on discovery related to class certification. Discovery on Plaintiff’s individual claim
was stayed until after the Court’s ruling on class certification. Doc. [25]. Plaintiff filed a Motion
for Class Certification (Doc. [38]) on September 13, 2019. On October 25, 2019, Defendant
responded in opposition (Doc. [50]) and filed a Motion for Summary Judgment (Doc. [51]) as to
Vitello’s individual claim.
                                SUMMARY JUDGMENT & RULE 56(D)
I.       Legal Standards
         A. Motion for Summary Judgment
         Under Federal Rule of Civil Procedure 56, a court must grant a motion for summary
judgment if it finds that “there is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). “A genuine issue of material fact exists if a reasonable jury could return a verdict for”
the non-movant. Cockram v. Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012) (quoting Clark
v. Matthews Int’l Corp., 639 F.3d 391, 397 (8th Cir. 2011)). “As a general rule, summary
judgment is proper ‘only after the nonmovant has had adequate time for discovery.’” Hamilton
v. Bangs, McCullen, Butler, Foye & Simmons, L.L.P., 687 F.3d 1045, 1049 (8th Cir. 2012)
(quoting Iverson v. Johnson Gas Appliance Co., 172 F.3d 524, 530 (8th Cir. 1999)).
         The moving party bears the initial burden of “informing the district court of the basis for
its motion, and identifying those portions of the pleadings, depositions, answers to

1
  To minimize confusion, all citations to Doc. [56-3] use the page numbers assigned by this Court’s
docketing system.
                                                   2
 Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 3 of 9 PageID #: 1749




interrogatories, and admissions on file, together with the affidavits, if any, which it believes
demonstrate the absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323 (internal
quotations marks omitted). The burden then shifts to the non-movant to “present specific
evidence, beyond ‘mere denials or allegations [that] . . . raise a genuine issue for trial.’” Farver
v. McCarthy, 931 F.3d 808, 811 (8th Cir. 2019) (quoting Wingate v. Gage Cnty. Sch. Dist., F.3d
1074, 1079 (8th Cir. 2008)). The court may not “weigh the evidence in the summary judgment
record, decide credibility questions, or determine the truth of any factual issue.” Kampouris v.
St. Louis Symphony Soc’y, 210 F.3d 845, 847 (8th Cir. 2000) (Bennett, C.D.J., dissenting). The
court instead “perform[s] only a gatekeeper function of determining whether there is evidence in
the summary judgment record generating a genuine issue of material fact for trial on each
essential element of a claim.” Id.
       B. Rule 56(d) Motion
       Federal Rule of Civil Procedure 56(d) provides that a court may “allow time . . . to take
discovery” when “a [litigant] shows by affidavit or declaration that, for specified reasons, it
cannot present facts essential to justify its opposition” to a motion for summary judgment. Fed.
R. Civ. P. 56(d). “The party seeking additional evidence must show: ‘(1) that they have set forth
in affidavit form the specific facts that they hope to elicit from further discovery, (2) that the
facts sought exist, and (3) that these sought-after facts are “essential” to resist the summary
judgment motion.’” Toben v. Bridgestone Retail Operations, LLC, 751 F.3d 888, 895 (8th Cir.
2014) (quoting California, ex rel. Cal. Dep’t of Toxic Substances Control v. Campbell, 138 F.3d
772, 779 (9th Cir. 1998)).
       A party cannot simply set forth some facts she “hope[s] to elicit from further discovery.”
Id. at 895 (quoting Campbell, 138 F.3d at 779). In particular, the party must demonstrate how
postponement of a ruling on the summary judgment motion will enable the litigant, “by
discovery or other means, to rebut the movant’s showing of the absence of a genuine issue of
fact.” Id. at 894 (quoting Ray v. Am. Airlines, Inc., 609 F.3d 917, 923 (8th Cir. 2010)); see also
McGee v. Healthcare Revenue Recovery Grp., LLC, 2020 WL 2768784, at *1–2 (E.D. Mo. May
28, 2020)). “A district court has ‘wide discretion’ in considering a Rule 56(d) motion.” GEICO
Cas. Co. v. Isaacson, 932 F.3d 721, 726 (8th Cir. 2019) (quoting Toben, 751 F.3d at 895).




                                                   3
 Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 4 of 9 PageID #: 1750




II.    Discussion
       Defendant Natrol filed its Motion for Summary Judgment as to Plaintiff’s individual
claim simultaneously with its opposition to Plaintiff’s Motion for Class Certification. In its
Motion for Summary Judgment, Natrol claims to be entitled to judgment against Vitello as a
matter of law based on undisputed facts, without any need for further factual discovery. See
Docs. [51], [54], [55]. If Natrol is correct, that would undermine not just Vitello’s individual
claim but also her bid to represent a class of plaintiffs. See In re Milk Prods. Antitrust Litig., 195
F.3d 430, 436 (finding the proposed class could not be properly certified because the only
remaining named Plaintiff’s individual claim was dismissed); see also Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338, 349 (2011) (Rule 23’s four requirements “effectively limit the class claims
to those fairly encompassed by the named plaintiff’s claims.” (quoting Gen. Tel. Co. of the Sw.,
457 U.S. 147, 156 (1982))). Therefore, it makes sense for the Court to consider the viability of
Defendant’s arguments for summary judgment before ruling on class certification. Rather than
responding to Defendant’s arguments for summary judgment, however, Plaintiff objects that she
cannot respond to them without additional discovery. Docs. [66], [67].
       Under the current Case Management Order, discovery as to Vitello’s individual claim
will not commence until resolution of class certification. Doc. [25]. As a general matter, then,
Plaintiff’s objection that she has had no opportunity to conduct discovery related to the merits of
her individual claim is well taken. See Doc. [66]. Still, in some circumstances, a motion for
summary judgment on the merits of a plaintiff’s claim may be granted before individual
discovery is conducted. See Toben, 751 F.3d at 898 (granting summary judgment prior to merits
discovery). And if judgment as a matter of law is warranted, the earlier in the litigation process
it is granted, the better for conserving the resources of the parties and the Court. That principle is
all the more applicable here, where the outcome of the summary judgment motion could be
decisive of the Plaintiff’s bid for class certification as well. See Hartley v. Suburb. Radiologic
Consultants, Ltd., 295 F.R.D. 357, 368 (D. Minn. Sept. 30, 2013) (when defendants move for
summary judgment before a court rules on class certification, they “save[] the added expense of
defending a class action and may be content to oppose the members of the class one by one”
(citing Cowen v. Bank United of Tex., 70 F.3d 937, 941-42 (7th Cir. 1995))); see, e.g., In re Milk
Prods., 195 F.3d at 436 (“lack of a class representative precludes certification of the class
proposed by [plaintiffs]”).

                                                  4
 Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 5 of 9 PageID #: 1751




       Of all the questions the parties have put before the Court, then, it makes the most sense
for the Court to consider first whether any of Natrol’s arguments for summary judgment can be
adjudicated without further discovery. Natrol makes three arguments for summary judgment:
       (a) that Plaintiff cannot show ascertainable loss for the purposes of the MMPA because
           she admits that she discontinued taking Adderall when she started taking Cognium
           and did not consult a healthcare professional, in violation of the product’s warnings,
           Doc. [54] at 7-8;
       (b) that Plaintiff has “no admissible evidence of Cognium’s ‘actual value,’” which is
           required to prove that she experienced an ascertainable loss under the MMPA, id. at
           9; and
       (c) that Plaintiff cannot show any causal connection between any allegedly unlawful
           practice and her purported loss because she discontinued taking Adderall when she
           started taking Cognium, id. at 11-12.
Defendants also argue that Plaintiff’s unjust enrichment claim has to fail for these same reasons.
Id. at 13-14.
       Defendant’s arguments for summary judgment as to the second and third of these issues
are premature. Natrol accuses Vitello of relying on only “unverified speculation” that Cognium
is ineffective, Doc. [54] at 9, but the Court cannot fairly evaluate the credibility of Vitello’s
evidence before she has even had the opportunity to conduct discovery related to the merits of
her claim, see United States v. Mallinckrodt, Inc., 343 F. Supp. 2d 809, 816 (E.D. Mo. Mar. 5,
2004) (“Even when the non-movant bears the burden of proof at trial, simply filing a summary
judgment motion does not immediately compel the party opposing the motion to come forward
with evidence demonstrating material issues of fact as to every element of its case.” (quoting
Handeen v. Lemaire, 112 F.3d 1339, 1346 (8th Cir. 1997))).
       It would likewise be premature for the Court to try to evaluate causation based on the
record produced by the Defendants, which consists of Plaintiff’s own admissions plus one
citation to an expert (who has yet to be deposed by Plaintiff, Doc. [67] ¶¶ 4, 16, 17) opining on a
speculative factual scenario (i.e., what the effects would have been of taking or abruptly
discontinuing a number of medicines that the record does not show whether she took or
discontinued, see Doc. [57-1] ¶¶ 33-36; Doc. [55] ¶ 30). On the basis of such supposed
“undisputed facts,” Defendant argues that Plaintiff “cannot” produce evidence that Cognium

                                                   5
 Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 6 of 9 PageID #: 1752




caused Plaintiff’s putative loss. That is by no means clear. Plaintiff’s frank admissions that
other factors might have influenced how she experienced the effects of Cognium do not
“establish” that those factors did cause what she experienced. Doc. [54] at 12. And an
uncontested expert’s opinion about a hypothetical establishes nothing.
       Given the opportunity to conduct merits discovery, Plaintiff would presumably endeavor
to develop facts and/or expert testimony to support the theory of causation underlying her legal
claims. She is not precluded from making an evidence-based causation argument by her
admission that she can’t personally be sure of how her cessation of one drug affected her
experience of another. Doc. 55 ¶ 28. As Defendant points out, Plaintiff is not a doctor or a
pharmacist. Doc. 55 ¶ 53. Defendant cannot rely on her testimony alone to demonstrate “the
absence of a genuine issue of material fact” as to the causation of her purported loss; therefore,
its third argument for summary judgment is insufficient at this stage. Celotex, 477 U.S. at 323.
       Defendant’s first argument for summary judgment is subtly but significantly different,
however. There, Defendant contends that the manner in which Plaintiff used Cognium—more
accurately, the fact that she misused it—precludes her from establishing “ascertainable loss” for
the purposes of her MMPA claim, Doc. [54] at 7-8, and from showing that it was “unjust for
Natrol to retain a benefit” from her purchase for the purposes of unjust enrichment, id. at 14.
The facts underlying that argument genuinely are undisputed, coming from Plaintiff’s own
deposition testimony. Cognium’s packaging included two relevant warnings: Cognium “is not
intended to diagnose, treat, cure, or prevent any disease,” id. at 5, and consumers should “consult
[their] healthcare professional prior to use if [they] have or suspect a medical condition or are
taking prescription drugs,” Doc. [56-2] ¶ 2; id. at 15; Doc. [54] at 7. Plaintiff admits that, despite
these warnings, she stopped taking Adderall and began taking Cognium, hoping that “Cognium
would be a better alternative to Adderall.” Doc. [56-3] at 29. Plaintiff also admits that she did
not consult her doctor prior to using Cognium. Id. at 30-31, 50. Defendant argues that
Plaintiff’s own admitted conduct precludes her from prevailing on her MMPA and unjust
enrichment claims as a matter of law.
       Although that argument goes to the merits of Vitello’s individual claims—as to which the
parties have not technically conducted discovery—Defendant has nonetheless “demonstrate[d]
the absence of a genuine issue of material fact,” Celotex, 477 U.S. at 323, thus satisfying its
initial burden for summary judgment. And if the facts are undisputed, the only remaining

                                                  6
    Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 7 of 9 PageID #: 1753




question is a legal one: Do those facts preclude Vitello from bringing her MMPA and unjust
enrichment claims?
         In order to show that the issue raised by Natrol cannot be resolved on summary judgment,
Vitello’s burden is to “present specific evidence, beyond ‘mere denials or allegations [that] . . .
raise a genuine issue for trial.’” Farver, 931 F.3d at 811. Instead of pointing to any such
evidence in response to Defendant’s Motion, Vitello appeals to the Court for additional
discovery under Rule 56(d). Doc. [66]. Therefore, the next question for the Court is whether
Plaintiff has satisfied the Rule 56(d) standard for additional discovery in relation to Defendant’s
remaining argument for summary judgment.
         To obtain relief under Rule 56(d), Plaintiff must “set forth in affidavit form the specific
facts” essential to summary judgment that will be elicited through further discovery. Toben, 751
F.3d. at 895. Plaintiff fails to meet this burden with respect to the question of whether Plaintiff’s
use of Cognium as a replacement for Adderall and without the advice of a physician undermines
her claims. She does not provide the Court with any specific fact that would raise a genuine
issue of material fact regarding Plaintiff’s alleged use of Cognium as a replacement for Adderall.
The principal focus of Plaintiff’s Rule 56(d) Motion is the testimony of Drs. Kang or Jarvis, on
which Defendant does not rely for the argument based on her discontinuation of Adderall and
failure to consult a healthcare professional.2 Therefore, Plaintiff’s Rule 56(d) Motion is denied
with respect to that issue,3 and Plaintiff will be required to respond to Defendant’s argument for
summary judgment on the grounds that Plaintiff’s improper substitution of Cognium for Adderall
without the advice of a physician undermines her MMPA and unjust enrichment claims.
                                         CLASS CERTIFICATION
         Federal Rule of Civil Procedure 23 requires that class certification be determined “at an
early practicable time,” but “there is no absolute rule that it must be decided before considering a
motion for summary judgment.” Schwend v. U.S. Bank, N.A., 2013 WL 686592, at *2 (E.D. Mo.

2
  In particular, the Court notes that Dr. Jarvis’s commentary on other prescriptions filled by Plaintiff
during the time period at issue is not part of the evidentiary record cited by Defendant in support of its
surviving argument for summary judgment. Doc. [54] at 7-8. Although there is one cite to Dr. Jarvis’s
testimony in the relevant portion of Defendant’s Motion, see id. at 7 (citing Doc. [55] ¶ 21), it is not to
testimony about other prescriptions, and it plays no role in showing the absence of a genuine dispute of
material fact as to Plaintiff’s discontinuation of Adderall and failure to consult a healthcare professional.
3
 Because Defendant’s other arguments for summary judgment are premature, the remainder of Plaintiff’s
Rule 56(d) Motion is moot.

                                                      7
    Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 8 of 9 PageID #: 1754




Feb. 26, 2013); see, e.g., Ince v. Aetna Health Mgmt., Inc., 173 F.3d 672, 674 (8th Cir. 1999)
(affirming the district court’s grants of summary judgment that occurred before ruling on class
certification).4 When the issue presented is the viability of a claim based on its merits, then
summary judgment may be appropriately decided before class certification. See e.g., Schwend,
2013 WL 686592, at *2 (“When . . . the issue for summary judgment is whether any viable claim
exists—rather than whether the case could be maintained as a class action—the district courts
maintain discretion to decide the summary judgment question before class certification.” (citing
Curtin v. United Airlines, Inc., 275 F.3d 88, 92 (D.C. Cir. 2001))).
         In what remains of its Motion for Summary Judgment, Natrol maintains that, based on
Plaintiff’s own admissions, she cannot prevail on either her MMPA or her unjust enrichment
claim. Thus, resolution of Natrol’s Motion for Summary Judgment could fully dispose of
Vitello’s claims and protect both parties from the costs of further litigation. See Hartley, 295
F.R.D. at 368. The Court will therefore defer consideration of the parties’ arguments on class
certification until after it decides the surviving issues raised in Natrol’s Motion for Summary
Judgment. To allow for revision or refinement of the parties’ class certification arguments in
light of that decision, the pending Motion for Class Certification will be denied without prejudice
to refiling after the Court’s ruling on summary judgment.
         Accordingly,
         IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment (Doc.
[51]) is DENIED in part. Plaintiff shall have thirty (30) days from the date of this Order to
respond to Defendant’s argument that Plaintiff’s admissions regarding her use of Cognium
undermine her MMPA and unjust enrichment claims, after which Defendant will have ten (10)
days to reply. The Motion for Summary Judgment is DENIED without prejudice in all other
respects.
         IT IS FURTHER ORDERED that Plaintiff’s Rule 56(d) Motion (Doc. [66]) is
DENIED as it relates to Defendant’s surviving argument for summary judgment and DENIED
as moot as to all other claims.

4
 The Advisory Committee Notes for Rule 23 similarly suggest summary judgment rulings before class
certification can be preferable. See Fed. R. Civ. P. 23(c)(1) advisory committee’s note to 2003
Amendment (“Other considerations may affect the timing of the certification decision. The party
opposing the class may prefer to win dismissal or summary judgment as to the individual plaintiffs
without certification and without binding the class that might have been certified.”).

                                                 8
 Case: 4:18-cv-00915-SEP Doc. #: 84 Filed: 03/31/21 Page: 9 of 9 PageID #: 1755




        IT IS FINALLY ORDERED that the Motion for Class Certification (Doc. [38]) is
DENIED without prejudice to refiling after the Court’s ruling on the Motion for Summary
Judgment. Upon resolution of the Motion for Summary Judgment, the Court will set a
scheduling conference in this matter, at which a new deadline for a motion for class certification
will be set.


Dated this 31st day of March, 2021.



                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                9
